Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 3 February 1781
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                        
                            Sir,
                            Hd Qrs New Windsor Feby 3. 81
                        
                        The Marquis De la Rouerie, who is on the point of returning to France for a few Months, having informed me
                            that he has had the advantage of belonging to a regiment commanded by you, I cannot refuse it to my sentiments for him to
                            take the liberty of recommending him to you, as an officer who has distinguished himself by his talents bravery and zeal
                            in the service of this country.
                        He has served near four years with the Rank of Colonel and the greatest part of the time has commanded a
                            legionary corps. The numerous and rapid promotions of foreigners in the early period of the war have occasioned a
                            susceptibility in the American officers on this point which have hitherto prevented the advancement of Col. Armand;
                            though his services and merit are acknowledged. He has however this consolation, that many of those promotions conferred
                            rank without employment—while he has enjoyed a more military existence in the actual command of a corps.
                        Though I have not the honour of a personal acquaintance with you, I have taken the liberty of addressing you
                            upon this occasion with that frankness which is the privilege of military men and with that confidence which your
                            reputation inspires—and I am happy in the opportunity of testifying to you the consideration & esteem, which I have the
                            honor to be Sir Yr most Obedient & Most humb. ser.
                    